Citation Nr: 1144610	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 9, 1999 to December 16, 1999, March 8, 2002 to July 29, 2002, and from November 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In March 2010, the Veteran testified at a Personal hearing before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims folder. 

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

The issue of entitlement to a compensable rating for lumbar sprain, thoracic degenerative disc disease, spondylosis, and strain has been raised by the record (See March 2010 VA Joints Examination and Opinion), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a left hip disorder as a result of a June 2004 low and mid back lifting injury on the left side which he sustained during active duty service, to include as secondary to his service-connected thoracolumbar spine disorder.  Specifically, the Veteran asserts that he experienced and continues to experience left hip pain since that June 2004 low and mid back injury on his left side to the present time.  

Review of the record indicates that the Veteran's service treatment and personnel records may be incomplete.  Regarding the Veteran's military service in general, the Veteran has reported that his military occupational specialties (MOS) included demolition work and security detail.  He has also reported receipt of a Combat Action Badge for his military service in Iraq during the November 2003 to April 2005 period of active duty service, during which, he was reportedly stationed at Kalsu FOB and Camp Scania.  However, his DD Form 214 for that period of service indicates that the Veteran served in San Bernardino, California, Fort Lewis Washington, and in Kuwait/Iraq from March 2004 to February 2005.  In addition, his DD Form 214 notes a primary MOS as a Food Service Specialist and is negative of any indication of his receipt of any military decorations and awards indicative of combat.  However, his DD Form 214 did indicate that a DD Form 215 would be issued to provide missing information.  However, it does not appear that the DD Form 215 alluded to has been associated with the claims folder.  There is, however, a letter on file announcing the award of a Combat Action Badge to the Veteran.

Similarly, regarding possible outstanding service treatment records, the December 2006 claim for service connection for a left hip disorder indicates that treatment was received for that condition at Ft. Lewis, Washington, and at Camp Roberts in California.  However, there is no indication of treatment at either facility in the claims folder and it is unclear if those records have been requested.  Also, service treatment records associated with the claims folder are dated from 1999 to 2005.  However, the Veteran has indicated that he was released from active duty and returned to National Guard service in April 2005.  He was reportedly discharged from National Guard service in August 2008.  In addition, it appears that the Veteran reenlisted in the Army Reserves in or around December 2008 with a three year contract.  However, the record does not contain any enlistment or discharge examinations and reports dating since February 2005.  Upon remand, attempts should be made to locate the Veteran's Reserve and/or National Guard service records, if any, dating since February 2005.  

Regarding a left hip disorder during military service, the Veteran's service treatment records are negative for symptoms or diagnosis of a left hip disorder.  However, they do show that the Veteran sustained a low and mid back injury on the left side in June 2004 while lifting sandbags.  He was diagnosed with left side mechanical recurring back pain in December 2004.  A February 2005 National Guard Retention Examination reveals that since the June 2004 mid and low back injury, he experienced persistent pain with radiation down the back of the right leg, into the thigh area, with numbness at the dorsum of the right foot.  Sciatica and mid back pain had not improved since the June 2004 injury.  Accordingly, the Veteran was placed on a limited physical profile, in part, due to low back pain in February 2005.  A February 2005 MRI examination of the thoracic spine was significant for minimal degenerative disc disease (DDD), spondylosis involving the mid and lower thoracic spine, and minimal levo convex curvature of the mid thoracic spine which may have been positional.  A February 2005 Post-Deployment Health Assessment was significant for reports of back pain and numbness and tingling in the hands and feet. 

Post-service VA treatment records show that in May 2005, the Veteran complained of occasional pain in the left buttock and tingling in the toes on the right foot.  An October 2007 VA examination of the Veteran's mid and low back showed reports of a mid low back condition for 3 years with constant pain in the left side without radiation.  In April 2008, the Veteran reported working as a park ranger doing a lot of landscaping work.  He complained of increased left hip pain secondary to a 2004 back injury during service and he took pain relievers for left hip and neck pain and osteoarthritis.  In June 2008, the Veteran complained of chronic mid and low back pain with intermittent radiation into the left hip.  X-rays of the thoracic and lumbar spine were recommended, however, it does not appear that x-rays were performed.  In November 2008, the Veteran complained of pain in his back and left hip, however, there was no diagnosis rendered.  

Regarding diagnosis and the etiology of a left hip disorder, the Veteran has been afforded two VA examinations.  In August 2009, an independent examination of the left hip was performed and an addendum opinion was provided in November 2009.  In addition, the Veteran was afforded a VA Joints examination in March 2010.  However, the associated x-ray findings at those examinations and the associated medical opinions of those examiners are conflicting.  Moreover, neither the August 2009 nor the March 2010 examiner addressed the issues of service connection on a direct basis or the issue of aggravation.  

In this case, the August 2009 physical examination of the left hip was significant for tenderness to palpitation and limited range of motion.  In addition, the August 2009 x-ray examination revealed findings of generalized osteopenia around the left hip joint with minimal subchondral sclerosis of the inferior lateral aspect of the acetabular margin.  The August 2009 examiner diagnosed a left hip strain, progressed to osteoarthritis and osteopenia.  In a November 2009 addendum, that examiner stated that in light of February 2005 MRI findings of the thoracic spine, combined with the observance of a normal gait at the August 2009 examination, it was her opinion that the Veteran's service-connected back condition less likely contributed to the development of a left hip condition.  She stated that because the service and post-service treatment records revealed no documentation of any left hip diagnosis or left hip pathology in relation to the Veteran's service-connected back condition, it is less likely as not that the left hip condition is related to the service-connected back condition.  

To the contrary, radiographs performed at the March 2010 VA examination "did not demonstrate any significant left hip pathology."  The March 2010 examiner diagnosed a left hip strain without evidence of instability upon examination.  Regarding the Veteran's service-connected back disorder, lumbar radiographs demonstrated mild lumbosacral spine degenerative changes and the examiner diagnosed a lumbar strain with no examination evidence of radiculopathy other than weakness around the left hip.  The examiner stated that without evidence of specific anatomic hip changes, considering the history provided, in his opinion, it is at least as likely as not that the Veteran's unverified hip symptoms are related to his low back disability and are not separate left hip pathology.  The March 2010 examiner did not address the x-ray findings of the August 2009 examination.  

As such, it is unclear whether the Veteran suffers from a current chronic left hip disorder.  Accordingly, the Board finds that a remand is required to obtain a clarifying VA Joints examination to diagnose any disorders of the left hip, and to obtain a medical opinion as to the relationship, if any, between any left hip disorder diagnosed on examination and the Veteran's military service, to include the June 2004 low and mid back injury of the left side documented in the service treatment records.  A medical opinion is also required to determine whether any left hip disorder diagnosed upon examination is related to the Veteran's service-connected mid and low back disability, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability, and if so the approximate baseline level of severity of the Veteran's left hip disorder before the onset of aggravation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In addition, the record indicates that there are outstanding post-service VA and private treatment records that have not yet been requested or associated with the claims folder.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Specifically, a September 2006 VA treatment record shows that the Veteran was seen at the El Centro Emergency Room on September 9, 2006 after hyper extending himself while playing rugby.  An x-ray examination at that time diagnosed costochondral separation.  However, it does not appear that any attempt has been made to request and associate those emergency treatment records with the claims folder.  

Similarly, August 2008 VA treatment records reveal that authority was given for the Veteran to receive physical therapy for back pain at a location closer to his home in Imperial County, California.  VA treatment records further indicate that the Veteran has received physical therapy for his back disability at Pioneer Hospital.  However, it does not appear that the associated physical therapy treatment notes dating since August 2008 have been requested or associated with the claims folder.  

The Board finds that the aforementioned treatment records may be probative in evaluating the claim on appeal by providing indications of whether left hip pathology was present at those times.  Moreover, it is not clear that the appellant has been instructed or understands that records of all medical treatment since his April 2005 separation from active service might provide incidental findings which would be helpful in evaluating the claim.  Accordingly, the Veteran should be instructed to submit release of information forms for any and all medical treatment that he has had since his April 2005 separation from service, and an attempt to obtain all pertinent records should be undertaken upon remand.  

Regarding post-service VA treatment records, with the exception of VA examinations and reports, it does not appear that any VA treatment records have associated with the claims folder dating since February 2009.  Accordingly, ongoing VA treatment records should be obtained and associated with the claims folder upon remand.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated service treatment and personnel records dating since February 2005, to include any Reserve and National Guard service personnel, treatment, and examination records and reports dated since February 2005.  

Appropriate efforts must be made to obtain all available service treatment and personnel records.  All attempts to procure such records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request clinical treatment records, if any, from Fort Lewis in Washington State and from Camp Roberts in California pertaining to the Veteran and any treatment received for a left hip, low back and/or a neurological condition of the legs as alluded to in the December 2006 claim for service connection.  Appellant's assistance in determining the approximate dates of such treatment should be requested as needed.

3.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for any disabilities since his April 2005 separation from active service.  Specifically, the September 2006 emergency treatment records pertaining to a diagnosis of costochondral separation, status-post rugby injury, should be requested from to the El Centro Emergency Room.  Also, physical therapy treatment records should be requested from Pioneer Hospital dating since August 2008. 

In addition, obtain VA treatment records from the San Diego VA Health Care System dating since February 2009.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, schedule the Veteran for VA Joints examination with an appropriate VA examiner to determine the nature and etiology of any left hip disorder(s) diagnosed upon examination.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  If a left hip disorder is diagnosed and there are more likely causes of a left hip disorder based on the review of the record, those causes should be set out.  If no disorder of the left hip is found, that should also be set forth.  In that case, reconciliation of previous X-rays interpreted as showing the onset of arthritis should be undertaken.

With respect to any left hip disorder diagnosed upon examination, the examiner should opine whether such disorder is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated (permanently made worse) during the Veteran's military service, to include June 2004 lifting injury to the left side of the mid and low back documented in the service treatment records.  

Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any left hip disability diagnosed upon examination (a) was caused, or (b) is aggravated by the Veteran's service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should specifically address the Buddy statement corroborating the Veteran's assertions of left hip pain during service, as well as the Veteran's lay statements and testimony pertaining to the onset of his left hip condition.  The examiner should acknowledge, and if possible, attempt to reconcile the conflicting x-ray findings dated in August 2009 which indicated osteoarthritis and osteopenia of the left hip, and the negative x-ray findings reported in the  March 2010 VA Joints examination report.  The examiner should also acknowledge, and if possible, attempt to reconcile the conflicting medical opinions of the August and November 2009 independent examiner and the March 2010 VA examiner pertaining to the relationship, if any, between any left hip pathology and the Veteran's service-connected back disability.  If the complaints found in the hip are due to radiation from the back disorder, that also should clearly be set out.

A complete rationale for any opinion expressed should be provided.  If any opinion cannot be expressed without resort to speculation, discuss why such is the case. 

The term "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran a VA neurological examination.  

6.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



